DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
In response to the Restriction Requirement dated 10/24/2022, Applicant hereby elects Group I, claims 1-9, without traverse.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hershey et al. (US 2017/0286572).
Regarding Claim 1. Hershey  teaches a method for updating one or more properties of one or more digital twins comprising([0047]-[0051], fig. 1; [0114], [0136]; fig. 22): 
receiving a request for one or more digital twins (Internet Protocol:[0048]-[0049], [0056], [0138]); 
retrieving the one or more digital twins required to fulfill the request from a digital twin datastore([0049], [0137]);
 retrieving one or more dynamic models corresponding to one or more properties that are depicted in the one or more digital twins indicated by the request([0047], [0138]);
 selecting data sources from a set of available data sources based on the one or more inputs of the one or more dynamic models([0049]; sensor data : fig.22); 
obtaining data from selected data sources([0049], [0058]; [0139]; 2240: fig. 22); 
determining one or more outputs using the retrieved data as one or more inputs to the one or more dynamic models([0050]); and 
updating the one or more properties of the one or more digital twins based on the one or more outputs of the one or more dynamic models(adjust certain parameters: [0050], [0057], [0059], [0139]).

Regarding Claim 2. Hershey  further teaches the request is received from a client application that corresponds to an industrial environment and/or one or more industrial entities within the industrial environment([0050], [0058]; fig. 12; [0080], [0091]).

Regarding Claim 3. Hershey  further teaches the request is received from a client application that supports an Industrial Internet of Things sensor system([0080], [0048]-[0051], [0056], [0139]).

Regarding Claim 4. Hershey  further teaches the digital twins are digital twins of at least one of industrial entities and industrial environments ([0041], [0055], [0080], [0091]).

Regarding Claim 5. Hershey  further teaches the one or more dynamic models take data selected from the set of temperature, pressure, humidity, wind, rainfall, tide, storm surge, cloud cover, snowfall, visibility, radiation, audio, video, image, water level, quantum, flow rate, signal power, signal frequency, motion, velocity, acceleration, lighting level, analyte concentration, biological compound concentration, metal concentration, and organic compound concentration data(fig. 2A; [0052]).

Regarding Claim 6. Hershey  further teaches the selected data sources include an Internet of Things connected device([0048]-[0051], [0056],[0080], [0139]).

Regarding Claim 7. Hershey  further teaches the selected data sources include a machine vision system([0048]-[0051], [0056], [0139]; fi. 1; fig. 22).

Regarding Claim 8. Hershey  further teaches retrieving the one or more dynamic models includes identifying the one or more dynamic models based on the one or more properties that are depicted in digital twins indicated by the request and a respective type of the one or more digital twins(fig. 2A; [0052]).

Regarding Claim 9. Hershey  further teaches the one or more dynamic models are identified using a lookup table(fig. 2A; fig. 2A; [0052], [0054]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Hershey et al. (US 2017/0284974)
b) Paget et al. (US 2017/0313332)
c) Goldfarb et al. (US 2018/0137219)
d) Wang (US 2019/0173109)

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/           Primary Examiner, Art Unit 2857